Citation Nr: 1226685	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve between January 1966 and December 1971.  During that time, the appellant had verified and unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including a period of ACDUTRA from March 7, 1967 to July 6, 1967.  He also had a period of ACDUTRA from June 26, 1971 to July 10, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  No hypertension was manifested at the time of the appellant's January 1966 enlistment examination or during the appellant's period of ACDUTRA from March 7, 1967 to July 6, 1967.

2.  Hypertension preexisted the appellant's period of ACDUTRA from June 26, 1971 to July 10, 1971, and there is no competent probative evidence that the hypertension was aggravated during this period of ACDUTRA or during any subsequent period of ACDUTRA or INACDUTRA.

3.  Pursuant to 38 U.S.C.A. § 101(2), (24), the appellant does not have status as a veteran during any period of his Army Reserve ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The appellant does not have hypertension that is the result of disease or injury incurred in or aggravated by any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant received notification prior to the initial unfavorable agency decision through a February 2008 notice letter.  The duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, relevant service medical treatment records have been associated with the claims file.  The appellant's Social Security Administration (SSA) records have also been associated with the claims file; these include copies of private medical treatment records dated between 2005 and 2007.  

The duty to assist also contemplates that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The appellant has not been provided with a VA examination as to the nature and etiology of his claimed hypertension.  

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, there is no competent evidence of record showing that hypertension was incurred during a period of active service and no examination was required because, as will be discussed in more detail below, the Board has concluded that the appellant does not have status as a veteran during the period in question (January 1966 to December 1971).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed to service connect hypertension, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his hypertension claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the cardiovascular system (e.g., hypertension), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  

Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty (AD) or ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate.

The appellant is seeking service connection for hypertension.  He contends that this condition was incurred while he was a member of the Army Reserve and that, therefore, he is entitled to service connection for said hypertension.  In his November 2007 VA Form 21-526, the appellant stated that the onset date of his hypertension was June 9, 1971, and he said that he had had hypertension ever since that time.  He repeated this contention in his June 2008 NOD and in his June 2009 substantive appeal.

For the purpose of the analysis, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed. 2007).

Review of the appellant's Army Reserve medical treatment records reveals that he underwent an enlistment examination on January 10, 1966.  His clinical evaluation was normal and his blood pressure reading was 116/68.  The appellant underwent a reporting for ACDUTRA examination on March 2, 1967; his clinical evaluation was normal and his blood pressure reading was 116/68.  On June 22, 1967, the appellant underwent a separation examination.  On the associated report of medical history, the appellant noted that his mother had heart trouble.  On physical examination, the appellant's clinical evaluation was normal and his blood pressure reading was 124/68.  The appellant was afforded a quadrennial examination on June 9, 1971.  His clinical evaluation was normal and he had a blood pressure reading of 146/70.  Thereafter he underwent a three-day blood pressure check.  Between June 10, 1971 and June 14, 1971, the appellant had recorded blood pressure readings of 150/74; 152/80; 148/74; 142/60; 156/60 and 148/72.  On the basis of these elevated readings, a diagnosis of hypertension was rendered.  

Review of the appellant's Social Security Administration disability records reveals that he received treatment for left shoulder, cervical spine and lumbar spine complaints between 2005 and 2007.  He was also taking medication for hypertension during that time period.  However, none of the private medical treatment records in the claims file contains any mention of the onset date of the hypertension nor is there any indication of the severity of the condition.  

Thus, the record reflects that the appellant has a current disability of hypertension.  What remains to be shown is that the appellant's claimed hypertension was incurred in or aggravated by his service. 

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Because hypertension is considered a disease and not an "injury," service connection may only be awarded by establishing that the appellant's hypertension had its onset during, or was aggravated by, a period of ACDUTRA in relation to the appellant's service in the Army Reserve.  Service connection would not be warranted for hypertension during a period of INACDUTRA.  Exceptions to the requirement of an injury during INACDUTRA are for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  See 38 C.F.R. § 3.6(a) . The record does not indicate, and the appellant does not contend, that any of these three "injuries" occurred.  Therefore, as hypertension is a disease and not an injury, service connection for hypertension is not available based on any period that the appellant served on INACDUTRA.

Review of the appellant's Army Reserve records reveals that he served a period of ACDUTRA from March 7, 1967 to July 6, 1967, when he completed basic combat training and advanced individual training at Fort Leonard Wood.  His personnel records specifically state that he was ordered to ACDUTRA for 17 weeks of training on March 7, 1967.  He also had periods of ACDUTRA from July 10, 1966 to July 24, 1966 (trainee); June 29, 1968 to July 14, 1968; July 5, 1969 to July 20, 1069; August 22, 1970 to September 5, 1970; and June 26, 1971 to July 10, 1971.

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96 ; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of  INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the appellant is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, if a preexisting disorder is noted upon entry into service, the appellant cannot claim service-connected incurrence for that disorder, but the appellant may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

The Appellant's service has only included ACDUTRA and INACDUTRA. He has not served on active duty, and has not established any service-connected disability.  Thus, the presumption of soundness is not applicable to the Appellant's case.  See Paulson v. Brown, 7 Vet. App. 66, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  



Service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, and may only be established by direct evidence that a worsening of the disorder occurred during the period of ACDUTRA AND that the worsening was caused by the period of ACDUTRA.  Smith at 48.  

The appellant was not shown to have hypertension at the time of his June 22, 1967 separation examination.  Additionally, the Army Reserve records do not reflect that any disease, injury, or event occurred during the Appellant's Reserve service to which his current hypertension could be related.  Moreover, the appellant has not identified any disease, injury, or event during his Reserve service to which his hypertension could be related.  The earliest report that the appellant had hypertension is the June 9, 1971 quadrennial examination report.  This predates the start of the June 26 to July 10, 1971 period of ACDUTRA.  Thus, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, a claimant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010). 

The appellant has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  In this case, there is no evidence of any injury, complaints, or treatment in the appellant's Army Reserve service records relating to his preexisting hypertension after June 14, 1971.



Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The evidence demonstrates that the appellant was diagnosed with hypertension during the time period of his Army Reserve service.  However, in order to establish service connection for hypertension, the evidence must demonstrate that this disease, which was diagnosed just prior to his last period of ACDUTRA, was aggravated during that period of ACUTRA. Unfortunately, there is no such evidence.

The Board recognizes the sincerity of the arguments advanced by the appellant that he has hypertension that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, hypertension is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training, and is therefore not susceptible to lay opinions as to the severity of hypertension.  Although the appellant is competent to say that he was diagnosed with hypertension while in the Army Reserve and now, he does not have the expertise to state that his hypertension worsened; testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot assign probative weight to the opinions of the appellant as to the severity of his claimed hypertension, because he is not qualified to offer such opinions. 

The appellant has not presented any evidence that his hypertension, diagnosed on June 9, 1971, was aggravated while he was subsequently on ACDUTRA or, for that matter, at any time during the remainder of his Army Reserve service.
The Board finds that the appellant's hypertension preceded his June 26, 1971 to July 10, 1971 period of ACDUTRA because it was noted on his June 9, 1971 quadrennial physical examination report.  This establishes hypertension as a pre-existing condition, and there is no showing that it was aggravated during the rest of the appellant's Army Reserve service. 

The preponderance of the evidence is against the appellant's hypertension claim; there is no doubt to be resolved; and service connection is not warranted.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for hypertension is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


